Opinion issued November 10, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-16-00798-CV
                             ———————————
                       IN RE VERONICA LOWE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Veronica Lowe, has filed a petition for a writ of mandamus

contending that respondent, the Honorable Judy Warne, has refused to sign an order

transferring a suit affecting the parent-child relationship and seeking issuance of a

writ directing respondent to sign an order transferring the proceeding to Lubbock

County.1


1
      The underlying case is In the Interest of T.L.-B. and P.L.-B., Cause No. 2015-46034,
      in the 257th District Court of Harris County, the Honorable Judy Warne presiding.
      We deny the petition and vacate our October 7, 2016 order staying the trial

court proceedings.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2